 1
 2
 3
 4
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
12 G&G PRODUCTIONS,LLC,a                     Case No. 2:15-cv-02796-RGK-E
   California Limited Liability Corporation,
13                                           Hon. R. Gary Klausner
                            Plaintiff,
14
         v.                                  [~bRQP'~~ED] JUDGMENT
15
   RITA RUSIC, an individual, and
16 DOES 1-10, inclusive,
17                        Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                        1
                                [PROPOSED]JUDGMENT
 1        Pursuant to Federal Rule of Civil Procedure 54, Judgment is hereby entered
 2 in favor of Defendant Rita Rusic("Rusic")and against Plaintiff G&G Productions
 3 LLC ("Plaintiff'). Plaintiff shall take nothing by its Complaint. R-tree-~'~~~a~,,i
                                                                              ~~
 4~v                                   ~r~~-ef
 5
 6
 7
 8 Dated: 0 ~ ~ ~ ~           ,2019.                             ~.%(,c,~„~...
                                                 Unit   States istrict Court
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
281
                                            1
                                   [PROPOSED]NDGMENT
